Name: COMMISSION REGULATION (EEC) No 2023/93 of 26 July 1993 amending Regulation (EEC) No 2175/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to the Canary Islands in particular to determine the forecast supply balance for the period 1 July 1993 to 30 June 1994
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  regions of EU Member States;  trade
 Date Published: nan

 27. 7. 93 No L 184/13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2023/93 of 26 July 1993 amending Regulation (EEC) No 2175/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to the Canary Islands in particular to determine the forecast supply balance for the period 1 July 1993 to 30 June 1994 validity of the licences and certificates should be extended and the amount of the security should be substantially reduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows ; whereas, in order to guarantee that these requirements are met in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted to products originating in the rest of the Community is fixed under conditions equivalent for the end-user to the advantage resulting from exemption from import duties for imported products originating in third countries ; Whereas Commission Regulation (EEC) No 2175/92 (J), as amended by. Regulation (EEC) No 1432/93 (4), lays down the detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to the Canary Islands, in particular the amount of the securities to be lodged for the issue of licences and certifi ­ cates, the term of validity of the licences and certificates and the forecast balance fixing the quantities eligible for the specific supply arrangements for the period from 1 July 1992 to 30 June 1993 ; Whereas valuation of the requirements of the Canary Islands market for the period from 1 July 1993 to 30 June 1994 has led to the establishment of a forecast supply balance for the Canary Islands for the products concerned in the processed fruit and vegetables sector comprising the same quantities as were definitively fixed for the preceding period ; Whereas examination of the operation of the licence and certificate arrangements during the period July 1992 to June 1993 has led to the conclusion that the term of Article 1 Regulation (EEC) No 2175/92 is hereby amended as follows : 1 . Article 2 is replaced by the following : 'Article 2 For the purposes of applying Article 3 (2) of Regula ­ tion (EEC) No 1601 /92, the aid for products and quan ­ tities covered by the forecast supply balance shall be as set out in Annex II . These amounts, shall be fixed in such a way that the proportion of products supplied ¢ from the Community is preserved, taking account of traditional trade flows.' ; 2 . point (b) of Article 5 ( 1 ) is replaced by the following : '(b) before expiry of the time limit laid down for the submission of certificate or licence applications, proof has been provided that the party concerned has lodged a security of ECU 5 per 100 kg.', 3 . Article 6 is replaced by the following : Article 6 The term of validity of certificates and licences shall expire on the last day of the third month following that of their issue.' ; 4 . Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . (') OJ No L 173 , 27. 6 . 1992, p. 13 . (2) OJ No L 378 , 23. 12. 1992, p . 23 . (J) OJ No L 217, 31 . 7 . 1992, p. 67. (4 OJ No L 140, 11 . 6 . 1993, p. 29. 27. 7. 93No L 184/ 14 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1993 . For the Commission Rene STEICHEN Member of the Commission 27 . 7. 93 Official Journal of the European Communities No L 184/15 ANNEX ANNEX I Forecast supply balance covering processed fruit and vegetable products for the Canary Islands over the period 1 July 1993 to 30 June 1994 (tonnes) CN code Description Quantity Part I 2007 99 Preparations other than (homogenized, containing fruit other than 1 750 citrus fruit Part II 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweet ­ ening matter or spirit, not elsewhere specified or included : 2008 20  Pineapples 2 400 2008 30  Citrus fruit 500 2008 40 - Pears "1 600 2008 50  Apricots 220 2008 70  Peaches 7 600 2008 80  Strawberries 100  Other, including mixtures other than those of subheading 2008 19 : 2008 92   Mixtures 1 650 2008 99   Other than palm hearts and mixtures 650 14 720'